DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 recites, inter alia, “…the insulating layer is in contact with a portion of the first side surface, and a second side surface on the side opposite to the first side surface of the first spiral wiring is in contact with the magnetic layer”.  (Emphasis added).
Claim 17 recites, inter alia, “…the insulating layer is in contact with a portion of the first side surface, and a second side surface on the side opposite to the first side surface of the first spiral wiring is in contact with the magnetic layer”.  (Emphasis added).
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 3 or claim 17 was rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/02/2019, 02/17/2021, 10/01/2021 and 02/04/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, U.S. Patent Application Publication 2017/0196091.
Regarding Claim 1, Lee teaches, an inductor component (Fig. 2) comprising: 
a magnetic layer (50) containing a magnetic powder (“metallic magnetic powder” [0036]) and a resin (“thermosetting resin” [0036]) containing the magnetic powder; 
a first spiral wiring (41, 44) and a second spiral wiring (42, 46) disposed on the same plane in the magnetic layer and adjacent to each other; and 
an insulating layer (“non-magnetic film 61” [0028]) disposed between the first spiral wiring and the second spiral wiring and containing no magnetic substance, wherein 
the first spiral wiring includes a first side surface facing the second spiral wiring, and 
at least a portion of the first side surface is in contact with the magnetic layer (50).  (Lee: Figs. 1-4, para. [0028], [0036]).

Regarding Claim 2, Lee further teaches, wherein the insulating layer (61) is disposed at a position (Fig. 3A) including a region in which a distance is minimum between the first spiral wiring and the second spiral wiring.  (Lee: Figs. 1-4, para. [0028], [0066]).
Regarding Claim 4, Lee further teaches, wherein the magnetic layer is interposed between the insulating layer and the first side surface.  (Lee: Figs. 1-4, para. [0028], [0066]).
Regarding Claim 5, Lee further teaches, wherein the thickness of the insulating layer (61, Fig. 3B) is larger than the thickness of the first spiral wiring.  (Lee: Figs. 1-4, para. [0028]).  
Regarding Claim 7, Lee further teaches, further comprising a third spiral wiring (43) disposed above the first spiral wiling, wherein the first spiral wiring and the third spiral wiring are electrically connected.  (Lee: Fig. 2, para. [0041]).
Regarding Claim 8, Lee further teaches, further comprising an interlayer insulating layer (21) disposed between the first spiral wiring and the third spiral wiring, wherein the thickness of the interlayer insulating layer is smaller than (Fig. 3B) the width of the insulating layer (although drawing may not be to scale, the interlayer layer is smaller than the insulating layer) .  (Lee: Figs. 2 and 3B, para. [0041]).
Regarding Claim 9, Lee further teaches, wherein the magnetic powder contains Fe-based magnetic powder (“magnetic metallic powder may be…selected from the group consisting of iron (Fe)” [0034]).  (Lee: Fig. 2, para. [0034]).
Regarding Claim 11, Lee further teaches, wherein the resin contains at least one of an epoxy resin (“epoxy resin” [0036]) and an acrylic resin.  (Lee: Fig. 2, para. [0036]).
Regarding Claim 12, Lee further teaches, wherein the magnetic powder contains ferrite powder (“the magnetic body 50 may include a ferrite” [0032]).  (Lee: Fig. 2, para. [0032]).
Regarding Claim 14, Lee further teaches, wherein the first spiral wiring has an exposed portion (44’) exposed to the outside from a side surface parallel to a lamination direction of the inductor component.  (Lee: Figs. 3A and 3B, para. [0066]).
Regarding Claim 18, Lee further teaches, wherein the magnetic layer is interposed between the insulating layer and the first side surface.  (Lee: Figs. 3A and 3B, para. [0066]).
Regarding Claim 19, Lee further teaches, wherein the thickness of the insulating layer (61, Fig. 3B) is larger than the thickness of the first spiral wiring.  (Lee: Figs. 1-4, para. [0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 1, 2 and 9, respectfully, in view of Park et al., (hereinafter Park), U.S. Patent Application Publication 2017/0256353.
Regarding Claim 6 and similarly claim 20, Lee teaches the insulating layer (61) is disposed…between first lead out part (44’) and second lead out part (46’), however is silent on the use of columnar wirings to connect the coils to the external electrode. (Lee: Figs. 1-4, para. [0028], [0036]).
Lee does not explicitly teach, further comprising 
a plurality of external terminals arranged on a surface of the magnetic layer, 
a first columnar wiring connecting the first spiral wiring and one of the plurality of external terminals and penetrating the magnetic layer, and 
a second columnar wiring connecting the second spiral wiring and one of the plurality of external terminals and penetrating the magnetic layer,...
However, Park teaches (Fig. 12), further comprising 
a plurality of external terminals (1010, 1020) arranged on a surface of the magnetic layer (100), 
a first columnar wiring (1110) connecting the first spiral wiring (310) and one of the plurality of external terminals (1010) and penetrating the magnetic layer (100), and 
a second columnar wiring (1120) connecting the second spiral wiring (320) and one of the plurality of external terminals (1020) and penetrating the magnetic layer (100).  (Park: Figs. 11-13, para. [0063], [0064], [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the coil parts to the external electrodes of Lee to include the columnar connection electrodes (1110, 1120) disposed in the body of Park, the motivation being that “the external electrodes 1010 and 1020 may be disposed on the bottom surface of the body 100, which faces the PCB, and the connection electrodes 1110 and 1120 may be disposed in the body 100 to connect the coil patterns 310 and 320 to the external electrodes 1010 and 1020” [0067] and allowing the electrode being at the bottom to improve ease of connection to the circuit board.  (Park: Figs. 1-4, para. [0067]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, Lee teaches the Fe-based magnetic powder is FeSiCr (“may be a crystalline or amorphous metal including any one or more selected from the group consisting of iron (Fe), silicon (Si), boron (B), chromium (Cr), aluminum (Al), copper (Cu), niobium (Nb), and nickel (Ni)” [0034]).  (Lee: Fig. 2, para. [0034]).
Lee does not explicitly teach, an average particle diameter of 5 um or less.
However, Park, (Fig. 12) teaches, an average particle diameter of 5 um or less (“a mean particle diameter of approximately 1 μm to approximately 50 μm” [0042]).  (Park: Figs. 11-13, para. [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the average particle diameter of Lee to include the average particle diameter of 5 um or less of Park, the motivation being that the “the filling rate may further increase” [0042].  (Park: Figs. 11-13, para. [0042]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1, in view of Yasuda et al., (hereinafter Yasuda), U.S. Patent Application Publication 2010/0176909.
Regarding Claim 13, Lee is silent on the insulating layer comprising epoxy resin. (Lee: Fig. 2, para. [0059]).
Lee does not explicitly teach, wherein the insulating layer contains at least one of an epoxy resin, a polyimide resin, a phenol resin, and a vinyl ether resin.
However, Yasuda, (Fig. 9) teaches, wherein the insulating layer contains at least one of an epoxy resin (“thermo-setting epoxy resin” [0053]), a polyimide resin, a phenol resin, and a vinyl ether resin.  (Yasuda: Fig. 9, para. [0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulating layer of Lee to include the epoxy resin of Yasuda, the motivation being that the “the short circuit failure through the nonmagnetic portion can be prevented” [0053].  (Yasuda: Fig. 9, para. [0053]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 14, in view of Choi, U.S. Patent Application Publication 2015/0123757.
Regarding Claim 15, Lee silent on the thickness of the exposed part (44’). (Lee: Fig. 3B, para. [0066]).
Lee does not explicitly teach, wherein a thickness of an exposed surface of the exposed portion is equal to or less than the thickness of the first spiral wiring and is 45 um or more.
However, Choi teaches (Fig. 3), wherein a thickness of an exposed surface of the exposed portion is equal to or less than the thickness of the first spiral wiring and is 45 um or more (Choi teaches “the thickness t of the internal conductor pattern part 42 or 44 may be 60 .mu.m to 300 .mu.m” [0058], although drawings may not be to scale, “the exposed portion is equal to or less than the thickness of the first spiral wiring and is 45 um or more” is reasonably taught).  (Choi: Figs. 1-4, para. [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the exposed portion of the first coil part of Lee to include the thickness of the exposed portion equal to or less than the thickness of the first internal conductor pattern of Choi, the motivation being that the “external electrodes 80 may be formed on both end surfaces of the magnetic body 50 in the length direction thereof, respectively, so as to be connected to the internal conductor pattern parts 42 and 44 exposed to the end surfaces of the magnetic body 50 in the length direction thereof” [0062] and allowing having such exposed portion would be good for electrical connection to the electrode.  (Choi: Figs. 1-4, para. [0062]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 4, 7 and 8, respectively, in view of Kang, U.S. Patent Application Publication 2013/0082575.
Regarding Claim 16, Lee silent on including an oxide film on the exposed surface of the exposed part (44’). (Lee: Fig. 3B, para. [0066]).
Lee does not explicitly teach, wherein the exposed surface is an oxide film.
However, Kang teaches (Fig. 2), wherein the exposed surface is an oxide film (Kang teaches “[t]he use of the conductive oxide as the material of the external electrodes 21a and 22a is to stably secure connectivity between the external electrodes 21a and 22a and the internal electrodes 31 and 32 formed of the conductive oxide” [0069]).  (Kang: Figs. 1-2, para. [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the exposed surface of the first coil part of Lee to include the oxide film of Kang, the motivation being that the “to stably secure connectivity between the external electrodes 21a and 22a and the internal electrodes 31 and 32” [0069].  (Kang: Figs. 1-2, para. [0069]).  Therefore, the limitations of Claim 16 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/12/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837